DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Election/Restrictions 
Applicant’s election without traverse of group I (claims 1-3 and 5) in the reply filed on 05/13/2022 is acknowledged. However, the restriction requirement has been reconsidered and is now withdrawn in view of prior art disclosures as presented below in the section entitled “Reasons for allowance”.
Claims 1-5 are examined on the merits.

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(punctuation marks are included at the end of each step of claims 1-2 and after the limitation “claim 1” recited in claims 3-5.

1. (Currently amended) A method for determining whether a patient suffering from rhabdomyolysis achieves a response with a TLR9 antagonist and treating the patient, comprising:
 (i) determining the amount of mitochondrial DNA (mtDNA) in a blood sample obtained from the patient; 
(ii) comparing the amount determined at step (i) with a predetermined reference value; and 
(iii) concluding that the patient achieves a response when the amount determined at step (i) is lower that the predetermined reference value, treating the patient with the TLR9 antagonist.

2. (Currently amended) A method of claim for monitoring compliance of a patient being treated for rhabdomyolysis with a TLR9 antagonist, comprising: 
(i) determining the amount of mitochondrial DNA (mtDNA) in a blood sample obtained from the patient;
(ii) comparing the amount determined at step (i) with a predetermined reference value obtained from the patient after treatment began [[,]] ; and 
(iii) treating the patient with the TLR9 antagonist when an increase in the mtDNA compared to the predetermined reference value is detected, wherein the increase shows that the patient has failed to comply with the prescribed treatment.

3. (Currently amended) The method of claim 1, wherein the TFRL9 TLR9 antagonist is hydroxychloroquine.

4. (Currently amended) The method of claim 1, wherein the blood sample is a plasma sample.

5. (Currently amended) The method of claim 1, wherein the quantification of mtDNA is performed by immunofluorescence or by PCR.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The disclosure(s) of the following cited prior art references were first presented in the Restriction required under 35 U.S.C 121 and 372.
Stringer et al. (2013, Journal of the neurological sciences, 325(1-2), pp.142-147: previously cited) as evidenced by Stringer et al. (2009, Dissertation, University of British Columbia: previously cited)
Stringer et al. (2013) teach determining the nuclear DNA (mtDNA content) of skeletal muscle biopsies of patients experiencing statin-induced myopathy (SIM) by qPCR and that skeletal muscle mtDNA content was significantly lower in SIM patients (N=23, mean±SD, 2036±1146) than in comparators (N=24, 3220±1594), p=0.006 indicating statin treatment and/or rhabdomyolysis as being associated with lower mtDNA amount or depletion of skeletal muscle mtDNA (see Stringer et al., 2013, abstract and pg 145, section 3.2 and pg 145, Figs. 1-2).

De Lonlay-Debeney et al. (WO2017/085115, pub May 26, 2017: previously cited)
	De Lonlay-Debeney et al. teach providing toll like receptor (TLR) agonist to treat rhabdomyolysis  (pg 4, Summary of the invention and pg 7, lines 12-33 and pg 19, Fig. 3 and pg 28, Example 2).

Dimmock et al. (2010, Clinical chemistry, 56(7), pp.1119-1127: previously cited)
Dimmock et al. teach it already a matter of routine practice in the art, before the effective filing date of the instant invention to quantify the mtDNA amount of blood samples, tissue samples and skin fibroblasts by qPCR (pg 1119, left col., section entitled Results and pg 1120, right col., all text of Materials and Methods).
However, in contrast to the instant claims, Dimmock et al. does not motivate/make obvious the step of detecting the amount of mtDNA in a blood or plasma sample obtained from a patient having rhadomyolysis or a patient undergoing treatment for rhadomyolysis because Dimmock et al. state “Blood samples were specific but not sensitive for detecting mtDNA depletion and skin fibroblasts were not valuable for evaluating mtDNA depletion” and “Muscle and liver tissues, but not blood or skin fibroblasts, are potentially useful for rapid screening for mtDNA depletion with real-time qPCR” (see pg 1119, right col, sections of the abstract entitled Results” and “Conclusions”).

No prior art was found teaching detecting the amount of mitochondrial DNA (mtDNA) of a blood sample or a plasma sample obtained from a patient having rhabdomyolysis, and treating the patient having rhabdomyolysis with a TLR9 antagonist when depletion of mitochondrial DNA (mtDNA) is detected as shown by a lower amount of mitochondrial DNA relative to a predetermined amount of mitochondrial DNA (mtDNA).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 16, 2022